ACCEPTED
                                                                                                   01-15-00044-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              2/13/2015 2:10:32 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                            CLERK

                      LAW OFFICE OF KEITH C. THOMPSON, P.C.

  Physical Address                                                             FILED(806)
                                                                           Telephone   IN 783-8322
  11003 Quaker Ave.                                                   1st COURT  FaxOF
                                                                                     (806)APPEALS
                                                                                           783-8357
  Lubbock, TX 79424                                                       HOUSTON,        TEXAS
                                                                               Email: kct@kctlaw.us
                                                                      2/13/2015 2:10:32 PM
                                                                      CHRISTOPHER A. PRINE
                                    February 13, 2015                           Clerk



Mr. Christopher A. Prine
Clerk of the Court
Court of Appeals
First District
301 Fannin Street
Houston, TX 77002-2066

RE:     TANYA L. MCCABE TRUST, MCCABE FAMILY TRUST, AND THE ROCHFORD LIVING
        TRUST V. RANGER ENERGY, LLC; COURT OF APPEALS NUMBER 01-15-00044-CV

Dear Mr. Prine:

       This appeal is on a Summary Judgment; therefore, the Court Reporter’s Record is not
required.

                                                                  Sincerely,

                                                 LAW OFFICE OF KEITH C. THOMPSON, P.C.


                                                        /s/     Keith C. Thompson
                                                              Keith C. Thompson